DISMISS; and Opinion Filed August 30, 2016.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-16-00700-CV

              ANTHONY TUCKER AND BELINDA TUCKER, Appellants
                                  V.
            KENNETH HAGGERTY AND SHERITA HAGGERTY, Appellees

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-15-10625

                             MEMORANDUM OPINION
                         Before Justices Francis, Fillmore, and Schenck
                                  Opinion by Justice Fillmore
       Before the Court is appellants’ motion to dismiss the appeal. Appellants have informed

the Court that they no longer wish to pursue this appeal. Accordingly, we grant the motion and

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                      /Robert M. Fillmore/
                                                      ROBERT M. FILLMORE
                                                      JUSTICE


160700F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

ANTHONY TUCKER AND                                 On Appeal from the 44th Judicial District
BELINDA TUCKER, Appellants                         Court, Dallas County, Texas
                                                   Trial Court Cause No. DC-15-10625.
No. 05-16-00700-CV        V.                       Opinion delivered by Justice Fillmore.
                                                   Justices Francis and Schenck participating.
KENNETH HAGGERTY AND
SHERITA HAGGERTY, Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellees KENNETH HAGGERTY AND SHERITA HAGGERTY
recover their costs of this appeal from appellants ANTHONY TUCKER AND BELINDA
TUCKER.


Judgment entered this 30th day of August, 2016.




                                             –2–